Los hechos están expresados en la opinión.
El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La acción ejercitada en este caso fué sobre negatoria de servidumbre. Se admite que en esta clase de acciones una vez que ei dueño del predio sirviente ha probado su título, al demandado corresponde demostrar que existe dicha servidum-bre. He celebró el juicio del caso y la corte dictó sentencia a favor del demandante.
Tres son los errores que han sido alegados por el apelante Carlos García Buso. Io. Que la corte erró al no declarar en su sentencia que el demandado había probado que el camino objeto del litigio estaba en uso. 2o. Que la corte erró apli-*117canelo indebidamente el artículo 547 del Código Civil vigente. La corte, sostiene el apelante, llegó a la conclusión de que el apelante se basaba en un contrato verbal, pero la verdad se-gún él es que fundaba su derecho en una servidumbre inme-morial y meramente presentó como prueba el contrato verbal celebrado para probar la ratificación. 3o. En este seña-lamiento de error el apelante admite que su defensa de la ne-cesidad de un camino para llegar a la carretera no hubiera podido alegarse en esta clase de acción si únicamente se hu-biera basado en la simple necesidad de dicho camino, pero alega que la existencia de esa necesidad demuestra por sí dicho uso inmemorial.
En el análisis final todos estos tres señalamientos de error dependen de la cuestión ele si la prueba en realidad de ver-dad tendió a establecer dicho uso inmemorial. La apelada cita jurisprudencia con el fin de demostrar que la frase “tiempo inmemorial” comprende un período de tiempo mayor de cua-renta años y que hemos aplicado esa jurisprudencia en el caso de Cividanes v. Amorós Hermanos, 8 D. P. R. 589. En lo que respecta a la cuestión de hecho podemos decir que el apelante no ha sometido a la consideración de este tribunal ningún aná-lisis de la prueba con el fin de anular la conclusión hecha por la corte inferior. Esta llegó a la conclusión de que la propie dad había tenido un solo dueño hasta la fecha en que se hizo la venta en este caso y por tanto que no podía surgir cuestión alguna de servidumbre, y que dicha venta tuvo lugar unos cuarenta años antes de la fecha del juicio. Este período de cerca de cuarenta años quedó demostrado positivamente por los mismos testigos del demandado y por consiguiente no ve-mos que exista nada en contra de la conclusión de la corte, debiendo, por tanto, confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Alclrey y Hutchison.